Citation Nr: 1034978	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Propriety of the termination of paragraph 30 benefits for the 
period from December 19, 2006 through January 31, 2007.

2.  Entitlement to an increased disability evaluation in excess 
of 10 percent for the residuals of a right ankle disability.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel








INTRODUCTION

The appellant served on active duty from July 1977 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Procedural History

In February 2007, the appellant submitted claims of: entitlement 
to service connection for a right knee disability, to include as 
secondary to his service-connected right ankle disability; 
entitlement to an increased disability evaluation in excess of 10 
percent for the residuals of a right ankle disability; and 
entitlement to a temporary total evaluation from December 19, 
2006 through January 31, 2007, for convalescence following right 
knee arthroscopy surgery.  A September 2007 rating decision: 
granted entitlement to service connection for a right knee 
disability, assigning a 10 percent disability rating; granted a 
temporary total evaluation under paragraph 30 for the appellant's 
right knee surgery; and continued the appellant's previously 
assigned 10 percent disability evaluation for his right ankle.

In an August 2008 rating decision, the RO: granted entitlement to 
a temporary total evaluation for convalescence from June 6, 2008 
through August 31, 2008, following additional right knee surgery, 
thereafter continuing a 10 percent disability evaluation; 
continued the previously assigned 10 percent disability 
evaluation for the right ankle; and proposed to reduce the 
temporary total evaluation for convalescence following right knee 
surgery from December 19, 2006 through January 31, 2007, based on 
clear and unmistakable error.  The appellant submitted Notices of 
Disagreement with these findings in September 2008 and timely 
perfected his appeal in June 2009.

In September 2009, the appellant withdrew his appeal with regard 
to reduction of the temporary total rating for his right knee, 
effective September 1, 2008.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  See 38 C.F.R. § 20.202 (2009).  As the appellant has 
withdrawn his appeal regarding this issue, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review this 
issue and it is dismissed.

The issue of entitlement to an increased disability evaluation in 
excess of 10 percent for the residuals of a right ankle injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The appellant will be notified if further action 
on his part is required.


FINDINGS OF FACT

1.  For the period from December 19, 2006 through January 31, 
2007, the evidence of record reflects that the appellant was 
granted a temporary total evaluation based on convalescence for 
surgery of his service-connected right knee.

2.  The competent evidence of record reveals that the appellant's 
incurrent injury (the October 2006 fall from a ladder, which 
resulted in right knee arthroscopy surgery) was the result of a 
service-connected disability.


CONCLUSION OF LAW

The temporary total evaluation for convalescence based on a right 
knee arthroscopy from December 19, 2006 through January 31, 2007, 
was based on a service-connected disability; the termination of 
the appellant's temporary total evaluation for this period was 
improper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R §§ 
3.159, 4.30 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As the claim of entitlement to a temporary total rating is being 
restored, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2009); see also 38 C.F.R. §§ 
3.102, 3.159, 4.30 (2009).

II.  The Merits of the Claim

As detailed above, the appellant was previously granted 
entitlement to a temporary total disability based on 
convalescence for the period December 19, 2006 through January 
31, 2007.  Thereafter, the RO proposed to reduce this evaluation 
to 10 percent disabling based on a clear and unmistakable error.  
Specifically, the RO stated that the appellant's December 2006 
right knee arthroscopy was due to an intercurrent injury, rather 
than a service-connected disability.  The Board disagrees.

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  See 38 C.F.R. §§ 4.15, 4.16(b) (2009).  In the 
case of disability that is temporary in nature, such as that 
period of convalescence following surgery, governing regulation 
provides for temporary total disability ratings during 
convalescence.  See 38 C.F.R. § 4.30 (2009).

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in: (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence; (2) Surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) 
(2009).

Total ratings for convalescence may be extended for one, two, or 
three months beyond the initial three months for any of the three 
reasons set forth above.  Extensions of one or more months up to 
six months beyond the initial six months period may be made for 
reasons (2) or (3) above.  See 38 C.F.R. § 4.30(b) (2009).

As reflected above, the appellant has been awarded service 
connection for his right knee and for both ankles.  From December 
19, 2006 through January 31, 2007, the appellant received 
treatment for his service-connected right knee.  As the appellant 
had surgery requiring at least one month of convalescence for a 
service-connected disability, he is entitled to a temporary total 
rating for the aforementioned period.  Id.


ORDER

The termination of VA compensation during the period from 
December 19, 2006 through January 31, 2007, was improper, and VA 
disability compensation benefits shall be restored for this 
period.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claim of 
entitlement to an increased disability evaluation for the 
residuals of a right ankle disability.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  Review of the record 
reveals that the last VA examination of the appellant's right 
ankle was conducted in August 2007.  Accordingly, a new VA 
examination must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to obtain any 
outstanding VA treatment records dated 
from December 2009 to the present.  Any 
response received in conjunction with this 
request should be associated with the 
appellant's VA claims file.

2.  Thereafter, the RO/AMC is requested to 
schedule a new VA joints examination with 
an appropriate expert to determine the 
current nature and severity of the 
appellant's service-connected residuals of 
a right ankle injury.  The claims file and 
a copy of this remand should be forwarded 
to the examiner for review, and the 
examination report should reflect that 
such review was undertaken.  Specifically, 
the examiner should address the following:

(a)  Provide range of motion findings.

(b)  Does the appellant have ankylosis of 
the right ankle?

(c)  Does the appellant demonstrate marked 
limitation of motion of the right ankle?

(d)  Does the appellant demonstrate 
malunion of the os calcis or astragalus?

A discussion of the complete rationale for 
all opinions expressed should be included 
in a written report.

3.  After completing the actions indicated 
above, the RO/AMC should readjudicate the 
appellant's claim, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, he should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2009).  









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


